Citation Nr: 1624938	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  03-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a left wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2005, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ).  In December 2005, the Board remanded the case for additional development.

In April 2009, the Veteran was informed that the VLJ who conducted his June 2005 hearing was no longer employed by the Board; and therefore, he had the right to an additional hearing.  The Veteran responded indicating that he wanted an additional hearing, and in June 2009, a hearing was held before the undersigned.  

The appeal was remanded in November 2009.  In January 2012, the Board reopened and remanded the claim of entitlement to service connection for residuals of a left wrist fracture.  The Board denied the Veteran's claim in April 2013, a decision which he appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (Joint Motion), the Court issued a January 2014 Order remanding the part of the April 2013 decision that denied entitlement to service connection for residuals of a left wrist fracture.  

In an August 2014 decision, the Board again denied entitlement to service connection for residuals of a left wrist fracture.  The Veteran appealed the Board's August 2014 decision to the Court.  In an October 2015 Memorandum Decision, the Court set aside the portion of the August 2014 Board decision that addressed residuals of a left wrist fracture and remanded the matter for further adjudication consistent with the decision.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Memorandum Decision, the Board's failure to adequately address all evidence and explain its finding that the Veteran's lay evidence lacked credibility and was not satisfactory rendered its statement of reasons or bases inadequate.  Further, a remand was warranted for the Board to explain why it found substantial compliance with the Court's remand order to address combat.  

On further review of the record and resolving reasonable doubt in his favor, the Board finds the Veteran participated in combat and that he has provided satisfactory lay evidence of an in-service left wrist injury.  See 38 U.S.C.A. §§ 1154(b), 5107(b) (West 2014).  

Evidence of record shows a current left wrist disability and a VA examination is warranted.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to address the nature and etiology of any current left wrist disability.  The VBMS folder and virtual VA folder must be available for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any current left wrist disorder is related to active service or events therein, to include the incident of jumping or falling in a foxhole and injuring his left wrist.  

In making this determination, the examiner should consider all lay and medical evidence of record to include the February 1969 separation examination and accompanying Report of Medical History.  The examiner is also requested to consider and discuss as necessary the documented post-service left wrist injuries.  A complete rationale must be offered for any opinion provided.  

2.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issue.  If the benefit sought remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

